Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-27 have been cancelled.

Election/Restrictions
Claims 28 and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2022.
Applicant's election with traverse of species II, drawn to a driving device with wireless communication to a transmission, in the reply filed on June 7, 2022 is acknowledged.  The traversal is on the ground(s) that examination of the various embodiments would not be a serious burden on the examiner.  This is not found persuasive because the various embodiments involve subject matter that has significant differences and very different searches.  A search for a control system arrangement involving a brake, which is classified in B62L, would be different from a search for a control system for an adjustable seat post, classified in B62J, or a suspension, classified in B62K.  Also, prior art that would apply to one species is not likely to be applicable to another.  Therefore, applicant’s argument is not convincing.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi [JPH11189193 (A)] in view of Biderman et al. (PGPub 2016/0243927).
Regarding claim 1, Yasushi discloses (Figures 1-5) a human-powered vehicle driving device (a bicycle with an electric auxiliary power unit A) comprising: an inserting portion (through hole 71, paragraph 0022) that allows insertion of a crankshaft of a human-powered vehicle (crankshaft 80), a motor [motor 40] that assists in propulsion of the human-powered vehicle via the crankshaft 80 or a front sprocket; and a first electric switch (Fig. 1 start switch 15) including an operation member (key, not shown in figures, see paragraph 0029).
Yasushi lacks a first wireless communication unit where the operation member causes a change in the control state of the motor and a wireless communication from the wireless communication unit.
Biderman teaches a human-powered driving device (human powered bicycle with rear wheel hub 100/900 that has a drive arrangement that has human drive input at mechanical drive system 212 and motor powered input at motor 204, see Figure 2B, para [0265], lines 1-2).  The driving device 100 includes a motor 204, a wireless communication unit (wireless communications system 220, shown in the control schematic, in Figure 2B and para [0265], lines 11-13).  In Figure 12B, Biderman shows a wireless communication unit 1221, physically mounted to a base of the driving device 900 (described in para [0490], lines 1-2), and first electric switch 1208 including an operation member (motor on/off switch 1208 mounted to the base of the driving device; see Figures 12A, 12B, para [0489], lines 1-4).  The first switch causes a change in the control state of the motor and a wireless communication (signaling motor on/off) in that it sends a motor status signal to the wireless controller 230, which is exchanged between the wireless controller 230 and the wireless system 220 (seen in Figure 2B). Positioning the wireless communication unit on the electric bicycle provides the benefits of communicating with an external device the conditions of the human-powered vehicle and allowing the user to select controls to be executed by the control unit, thereby making it possible to control the assist motor according to the user’s preferences without cumbersome wire connections.
It would have been obvious to one of ordinary skill in the art to provide the Yasushi device with a wireless communication unit, as taught by Biderman, in order for the driving device to communicate with a remote wireless controller, providing the benefits of communicating with an external device the conditions of the vehicle and allowing the user to select controls to be executed by the control unit, while also eliminating the need for bulky wiring, thereby making installation and replacement of the device simpler, faster and less costly.
Regarding claim 2, Yasushi discloses: The human-powered vehicle driving device according to claim 1, wherein the first electric switch is configured to output an electric signal for changing a control state of the motor (paragraph 0029, “When the start switch 15 is closed, the vehicle can easily travel by assisting the rotational force from the power device C, and when the start switch 15 is opened, the vehicle can travel by human power only.”)  Also, Biderman teaches user input from motor on/off switch 1208 travels through wireless unit 1221 (Figure 12B) so the user motor control signals are transmitted to a remote controller 230 and between the remote controller and short-range wireless unit 220 (see Figure 2B).
Regarding claim 3, Yasushi discloses (Figure 3) a positioning member including a first recess (key insertion hole 15a) configured to receive at least part of the operation member (the key, see paragraph 0029).
Regarding claim 4, Yasushi discloses (Figures 1 and 2) a base (case 20) provided with at least one of the motor (motor 40) and a reduction gear (reduction mechanism 50; paragraph 0017 “the electric motor 40 attached to the case 20, and a reduction mechanism 50”; paragraph 0018 “The reduction gear 50 includes a gear 51”).
Regarding claim 5, Yasushi discloses (Figure 1) that the first electric switch (start switch 15) is provided on the base (case 20), and at least part of the operation member is exposed to an outer side of the base (key/key insertion hole 15a; Figure 1).
Regarding claim 6, Yasushi discloses that the operation member is provided on a peripheral portion of the base (Figure 1).
Regarding claim 7, Yasushi discloses that the first electric switch is integrated with the base (paragraph 0017, “the power unit C is composed of a case 20 including a case main body 23 and a lid case 25” & paragraph 0029, “Further, the lid case 25 of the power unit C is provided with a start switch 15 as shown in FIG. 1”).
Regarding claim 8, Yasushi teaches the start switch 15 is installed /mounted on the left side of the base (case 20).  
Regarding claim 9, Biderman teaches positioning the wireless communication unit 1221 on base 948 of the driving device 900 (see Figures 12A, 12B).
Regarding claim 10, as discussed above, Biderman teaches configuring the first electric switch 1208 to output an electric signal to wireless communication unit 1221 (Figure 12B, para [0489]-[0490]) and user inputs are sent to the wireless controller 230 and wireless communication system 220 so the user input data is communicated between the controller 230 and the motor 204 (Figure 2B).
Regarding claim 11, in Biderman the first switch 1208 is mounted to a first portion of base 1200 and the wireless communication unit 1221 is mounted to a second portion of the base unit 1200 (see figure 12B).  It would have been obvious to one of ordinary skill in the art to mount the switch and communication unit of the combination on first and second portions, respectively, of the base of the driving device, as taught by Biderman, in order to position the switch and communication unit proximate each other while also allowing adequate space for each.
Regarding claim 12, Yasushi discloses a first controller [control device 200] electrically connected to the first electric switch and configured to control the motor, and upon operation of the operation member of the first electric switch, an electric signal is outputted from the first electric switch to the first controller to activate the first controller (paragraphs 0037-0038.  The motor is controlled in response to electrical signals from the controller: “the electrical output corresponding to this change is sent to the control device 200. Then, as will be described later, the motor 40 is driven by the control device 200”.  Therefore, it appears to that the switch of Yasushi sends a signal to the controller to signal on/off control of the motor.  Biderman also teaches converting user input into electrical signals that are fed to the motor controller (see discussion of Figure 2B of Biderman). 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/24/2022 and 06/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Yasushi and Biderman fails to teach an electric switch that causes a change of control state of the motor and causes a wireless communication from the wireless communication unit.  Specifically, applicant argues that the on/off switch of Biderman fails to teach cause a wireless communication from the communication unit.  The examiner disagrees.  Biderman teaches a human-powered driving device (human powered bicycle with a motorized wheel).  The motorized wheel includes a motor, controller, on/off switch, and wireless communication system that wirelessly communicates with a device outside 230 of the motorized wheel (device 230 receives and displays data from the motor; see para [0282]) and provides information regarding the status of the motorized wheel (see para [0284]).  The most basic information about the status of the motorized wheel is whether it is turned on or off.  The on/off switch determines whether the motorized wheel is operating.  Therefore, the on/off switch causes both the control of the state of the motor and a wireless communication from the wireless communication unit.  The rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/